Citation Nr: 1446726	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial compensable disability rating for temporomandibular jaw disorder (TMJ).

3.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Evidence in the record suggests that the Veteran's service-connected disabilities render him unemployable.  See Written statement from the Veteran, dated August 14, 2014.  Accordingly, a derivative claim for a TDIU has been added to the issues under consideration, as reflected above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a right ankle disability, an initial rating in excess of 30 percent for PTSD, an initial rating in excess of 10 percent for TMJ, and to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's TMJ manifests as painful motion with a range of lateral excursion on the right side of 3 millimeters.



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for TMJ have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.150, DC 9905 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

TMJ

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's TMJ is currently rated noncompensable under DC 9905, which pertains to limited motion of temporomandibular articulation.  He argues that his symptoms warrant a higher rating.

Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  38 C.F.R. § 4.150, DC 9905.  

At the May 2010 VA examination, the Veteran complained of pain, and that his jaw dislocates if he opens it too wide.  Upon examination, he was found to have no problem opening his mouth widely, but was cautious about it.  He had no bone loss.  Inter-incisal range of motion testing resulted in openings of 49 mm, 52 mm, and 51 mm.  Lateral movement to the right was 14 mm, 13 mm, and 15 mm.  Lateral movement to the left was 12 mm, 11 mm, and 11 mm.  There was no apparent deviation of the mandible upon opening or closing, but there was noticeable joint popping or cracking sounds.  His left masseter muscle was tender after the testing.  

A fee-based consultation in December 2011 revealed reduced range of motion testing results.  The Veteran was only able to open to 38 mm, and excursion testing was 3 mm to the right and 5 mm to the left.  He complained of pain.

The Board finds that the Veteran is entitled to a 10 percent rating for the entire period under consideration.  Prior to the December 2011 report, his range of motion testing results were noncompensable under DC 9905.  However, he has had painful motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Further, his range of motion was reduced at the December 2011 appointment, showing a compensable limitation at 10 percent.  Therefore, the Board finds that a 10 percent rating is warranted.  


ORDER

An initial rating of 10 percent for temporomandibular jaw disorder is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran's remaining claims must be remanded for additional development, to ensure that due process concerns are met and that there is a compete record upon which to decide the claims.

In regards to his right ankle, the current examination report is inadequate.  VA treatment records from February 2012 show that the Veteran's right ankle has been diagnosed with mild arthritic changes.  Further, during his VA examination, he explained that his ankle hurts more if he is not wearing his orthotic.  In service, in May 1969, he was diagnosed with first cuneiform first metacarpal capsular strain, and advised to wear shoes with more support.  An opinion on whether this evidence is relevant should be obtained.  

In regards to his PTSD and TMJ, the Veteran has alleged that his symptoms are worse since he was last examined in 2010, and has asked for updated VA examinations.  See August 2014 Appellate Brief.  Additionally, relevant treatment records must be obtained on remand, as set forth below.  

It also appears that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  There are notation in the claims folder and he receives SSA benefits, but it unclear as to why.  Further action is required on remand.

Finally, his TDIU claim is inextricably intertwined with his increased rating claims, and so it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing the claim for a TDIU.  He should also be asked to complete and return a VA Form 8940.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since February 2014.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Spokane Vet Center, dated since June 2009.

4.  Make arrangements to obtain the Veteran's complete treatment records from James A. Howard, DDS; the oral surgeon that evaluated him in January 2012; and R. Edward Hutchinson, PhD.

5.  Make arrangements to obtain a complete copy of the Veteran's report dated January 27, 2010, that was conducted by Mark Mays, PhD.

6.  Ask the Veteran to clarify whether or not he receives Social Security Administration (SSA) disability benefits.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

7.  Thereafter, arrange for a VA mental health examination to assess the current severity of the Veteran's service-connected PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.

8.  Arrange for an appropriate VA examination to assess the current severity of the Veteran's service-connected TMJ.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.

9.  Schedule the Veteran for an appropriate VA examination of his right ankle.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be performed.

The examiner should identify all current right ankle disorders found to be present.

The examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any current right ankle disability had its clinical onset disorder active service or is related to any incident of service.

In providing the opinion, the examiner is asked to review the Veteran's service treatment records, specifically records from May 1969, which show a diagnosis of first cuneiform first metacarpal capsular strain, and advice to wear shoes with more support.  During his May 2010 VA examination, the Veteran explained that his ankle pain was increased if he was not wearing an orthotic.  Further, VA treatment records show he was diagnosed with mild arthritic changes in February 2012.  

A medical opinion as to whether the findings in service are related to any current right ankle disorder is required.  The examiner should provide an explanation for the opinion provided.      

10.  Schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or higher probability) that his service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment, taking into consideration his employment history, education, and training, but not taking into account his age and other nonservice-connected disabilities.  

The examiner is asked to take a detailed history on the Veteran's employment history, education, and training.  The examiner should comment on the functional impairment caused solely by the service-connected disabilities.   The examiner is asked to provide an opinion on the types of work (if any) the Veteran could undertake, as well as provide examples.  

At present, the Veteran is service connected for PTSD, TMJ, hearing loss, and tinnitus.  

The examiner should provide an explanation for the opinion provided.      

11.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, corrective action must be taken.

12.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


